Citation Nr: 9919383	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	C. Clifton Fuller, III, 
Attorney



WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and physician




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 2 to August 30, 
1956.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the RO.  In 
August 1994, a hearing was held at the RO before this Member 
of the Board.  

In December 1997, the Board remanded the case for additional 
development.  

In January 1999, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  In 
March 1999, the opinion was received.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been received.  

2.  The veteran is shown to have a generalized anxiety 
disorder which was likely first manifested in service.  




CONCLUSION OF LAW

The veteran's generalized anxiety disorder is due disease or 
injury which was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of service connection is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records include an August 1, 
1956, entry noting a diagnosis of anxiety reaction; however, 
the report of his August 17, 1956, separation examination 
included a normal psychiatric evaluation.  

The post-service medical evidence includes chart extracts 
noting several psychiatric diagnoses, including anxiety 
reaction, panic disorder, generalized anxiety disorder and 
severe depression; however, there are no treatment records 
available.  The record also includes medical opinions offered 
by private physicians who evaluated the veteran and rendered 
diagnoses of anxiety reaction, panic disorder and major 
depression.  They related those conditions to military 
service.  

One physician indicated that the veteran might have had 
predisposing personality factors, but no psychiatric illness 
prior to service.  A VA examination conducted in February 
1998 yielded a diagnosis of generalized anxiety disorder, but 
that examiner indicated that, given the appellant's brief 
period in service and the fact that he did not seek 
psychiatric treatment for many years thereafter, it was 
"more unlikely than not" that the condition was not 
acquired during the appellant's brief period of service.  

In January 1999, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  In 
March 1999, the opinion was received.  The VHA expert 
thoroughly reviewed the veteran's claims folder.  He first 
noted that the veteran did not meet the criteria for PTSD.  
He also noted that the veteran had been treated for a 
depressive episode in the past but that he was not being 
treated for depression at this time.  He concluded that the 
veteran suffers from a generalized anxiety disorder with 
episodic panic attacks.  The specialist reviewed the 
veteran's childhood history and noted that his chaotic family 
situation probably predisposed him to problems with anxiety 
and depression later.  He noted, however, that there was no 
information to indicate that the veteran suffered from any 
psychiatric symptoms prior to service.  Indeed, he stated 
that the first symptoms of anxiety and possibly a panic 
attack occurred while in the military, when his illiteracy 
was exposed as a result of not being able to read the manual 
of the M-1 rifle and not being able to read messages to be 
transmitted by Morse code.  The VHA expert concluded that the 
veteran's "psychiatric disorder first manifested itself 
while he was in military service.  It is at least as likely 
as not that the [veteran's] psychiatric disability is due to 
experiences in the service."  

The Board finds the opinion of the VHA expert, which is the 
only such opinion that included a thorough review and 
recitation of the veteran's medical history, is very 
persuasive.  In the absence of any clear medical evidence 
contradicting this opinion, the Board finds that the 
preponderance of the evidence supports service connection for 
generalized anxiety disorder.  



ORDER

Service connection for generalized anxiety disorder is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

